PER CURIAM.
Appellant raises two issues with regard to the trial court’s order on appellant’s petition for modification of his alimony obligation. We affirm the trial court’s downward modification without further discussion. The parties agree, however, that a scrivener’s error regarding the date on which appellant’s modification petition was filed resulted in an erroneous calculation of the amount of the husband’s alimony arrearage. Accordingly, we remand the case to the trial court to recalculate the arrearage using the correct date and considering the date of appellee’s remarriage during pendency of this appeal, which appel-lee admits terminated the support obligation.
ERVIN, MINER and KAHN, JJ., concur.